DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 is currently pending.
Claim 1 is being examined in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “(botanical name: Hippophae rhamnoides)” (line 3), “(s100)” (line 10), “(s200)” (line 11), and “(s300)” (line 13). It is unclear what the parenthetical information is conveying. Further, parenthesis are reserved for reference characters and information within parenthesis has no effect on the scope of the claim. See MPEP 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to a feed comprising tocopherol, germanium mineral, Acanthopanax plant extract, sea buckthorn (botanical name: Hippophae rhamnoides) fruit extract, sulfur, Hoventa duicis peduncle extract, Angelica, Salvia miltiorrhiza extract, Platycodon extract, Prunus armeniaca, zeolite, and licorice. As described in the specification, tocopherol, Acanthopanax plant extract, sea buckthorn (botanical name: Hippophae rhamnoides) fruit extract, Hoventa duicis peduncle extract, Angelica, Salvia miltiorrhiza extract, Platycodon extract, Prunus armeniaca, and licorice are naturally occurring plant components, and germanium mineral, sulfur and zeolite are naturally occurring minerals. There is no indication in the specification that the claimed plant components and minerals have any characteristics (structural, functional, or otherwise) that are different from the naturally occurring plant components and minerals. Although the combination as claimed does not occur in nature, there is no indication that mixing them changes the structure, function, or other properties of the tocopherol, germanium mineral, Acanthopanax plant extract, sea buckthorn (botanical name: Hippophae rhamnoides) fruit extract, sulfur, Hoventa duicis peduncle extract, Angelica, Salvia miltiorrhiza extract, Platycodon extract, Prunus armeniaca, zeolite, and licorice in any marked way. Thus, the claimed mixture as a whole does not display markedly different characteristics compared to the closest naturally occurring counterpart. Accordingly, each component is a “product of nature” exception, and the claim is directed to at least one exception.
Because the component elements do not occur together in nature as claimed and are not markedly changed by their combination into a mixture, each component is considered as an additional element to the other to determine whether their combination results in significantly more than the products of nature. As discussed above, mixing the component elements as claimed does not markedly change the characteristics of either component, because each component continues to have the same properties in the mixture as it had alone. Thus, the mixing of the component elements, when recited at this high level of generality, does not meaningfully limit the claim, and the claim as a whole does not amount to significantly more than each “product of nature” by itself. The claim does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20170011525A; 2/2/2017. Cited on IDS) in view of Park et al (KR101727112; 4/18/2017. Cited on IDS), Sakai et al (US 7,521,079; 4/21/2009), and Park (KR20140014040A; 2/5/2014. Cited on IDS).
The instant claim recites a livestock feed for the growth of pigs, cattle, chickens, and ducks, comprising: tocopherol, germanium mineral, Acanthopanax plant extract, sea buckthorn (botanical name: Hippophae rhamnoides) fruit extract, sulfur, Hoventa duicis peduncle extract, Angelica, Salvia miltiorrhiza extract, Platycodon extract, Prunus armeniaca, and zeolite as nutrition-enriched additives, and further comprising a soothing agent containing licorice in order to alleviate the irritation in the body of the Salvia miltiorrhiza extract, the Platycodon extract, the Angelica, and the sea buckthorn fruit extract, wherein the zeolite is produced through the following steps: crushing zeolite (s100); mixing zeolite and sulfur (s200); and aging sulfur-adsorbed zeolite for 24 to 48 hours and drying at room temperature (s300), wherein it is added by impregnating sulfur in advance.
Lee teaches a livestock feed for the growth of pigs, cattle, chickens, and ducks, comprising: tocopherol, germanium mineral, Acanthopanax plant extract, and Hippophae rhamnoides (sea buckthorn) fruit extract as nutrition-enriched additives (Abstract).

Lee does not teach the feed comprises sulfur (claim 1).
Park (2017) teaches a feed additive comprising sulfur for enhancing the immunity and the breeding performance of a livestock (p.2 col left – para 3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate sulfur into a livestock feed, since Lee discloses a livestock feed, and Park (2017) discloses that sulfur is known to be involved in detoxification in animals (p.1 col left – last para), and that a sulfur-containing feed additive enhances the immunity and the breeding performance of a livestock. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate sulfur with a reasonable expectation for successfully obtaining a livestock feed.

References cited above do not teach the feed comprises Hoventa duicis peduncle extract, Angelica, Salvia miltiorrhiza extract, Platycodon extract, and Prunus armeniaca (claim 1).
However, Lee and Park (2017) both teach a feed. Sakai teaches a feed comprising plant extract (col.1 line 64-65), wherein the term “plant” includes leaves, flowers, branches, stems, fruits, roots, seeds, or callus (col.4 line 15-16), said plant includes Hovenia dulcis (col.5 line 28-29), angelica (col.4 line 58), Salvia miltiorrhiza (col.8 line 37), platycodon (col.9 line 31), and Prunus armeniaca (col.5 line 26), and the feed to which said plant extract may be added are exemplified by those which can be fed to animals include pig, cattle and chicken (col.14 line 44-45).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Hoventa duicis peduncle extract, Angelica, Salvia miltiorrhiza extract, Platycodon extract, and Prunus armeniaca as additives in a livestock feed, since Lee and Park (2017) both disclose a feed, Lee discloses a livestock feed for the growth of pigs, cattle and chickens, and Sakai discloses Hoventa duicis peduncle extract, Angelica, Salvia miltiorrhiza extract, Platycodon extract, and Prunus armeniaca can be fed to animals include pig, cattle and chicken. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate Hoventa duicis peduncle extract, Angelica, Salvia miltiorrhiza extract, Platycodon extract, and Prunus armeniaca, with a reasonable expectation for successfully obtaining a livestock feed.

References cited above do not teach the feed comprises zeolite and licorice (claim 1).
However, Lee, Park (2017) and Sakai all teach a feed. Park (2014) teaches a feed additive comprising licorice (p.4 para 1), wherein licorice is involved in detoxification (p.2 para 5). The feed additive further comprises zeolite (p.6 para 6).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate zeolite and licorice into a feed, since Lee, Park (2017) and Sakai all disclose a feed, and Park (2014) discloses licorice and zeolite are included in a feed, wherein licorice is involved in detoxification. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate zeolite and licorice with a reasonable expectation for successfully obtaining a livestock feed.

The limitation of “wherein the zeolite is produced through the following steps: crushing zeolite (s100); mixing zeolite and sulfur (s200); and aging sulfur-adsorbed zeolite for 24 to 48 hours and drying at room temperature (s300), wherein it is added by impregnating sulfur in advance” is regarded as product by process type limitation. The patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process. When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper. (MPEP 2113)

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651